BRown, J.
The services rendered by the libelants in this ease were clearly salvage services. But the case is destitute of any circumstances that give those services any highly meritorious character. There was no danger to’the salvors; no hazard of life or property on their part; no call for the exercise of daring, skill, enterprise, or gallantry; no deviation by the salving vessel to enlarge the risks of her owners, as in Markham v. Simpson, 22 Fed. Rep. 743-745. The steamer, with a smothered fire in her lower hold, was, doubtless, in danger; but the mode of relief, whereby ship and cargo were saved from large loss, was devised and pursued by her own captain, interrupted only for the space of a couple of hours to enable the libelants’ steam-pump to make the effort to pump water into the compartment where the fire was; an attempt that proved ineffectual through the libelants’ lack of sufficient appliances and a sufficiently powerful steam-pump. The fire in this case manifestly was not extinguished chiefly or directly by means of the libelants' pump; and in this most essential particular this case differs materially from the cases of The Suliotc, 5 Fed. Rep. 99, and The Connemara, 108 U. S. 352; S. C. 2 Sup. Ct. Rep. 754. The libelants,’ pumping merely aided in flooding the hold, thereby hastening in some degree the putting out of the fire; but the principal part of the water taken aboard was clearly taken through the steamer’s own sea-cocks, which were about five times the capacity of the libelants’ pump.
The evidence furnishes data for determining, with approximate correctness, the proportion of water introduced by the libelants’ aid, taking their own estimate of the capacity of their pump, and consequently for determining, approximately, the utmost limit of time saved by their aid in extinguishing the fire. The capacity of the libelants’ *918steam-pump, as they say, was about 100 tons of water per hour; and, ' allowing for some interruptions, this would give from 600 to 800 tons of water pumped aboard by the libelants’ tug. The wholé amount of water taken aboard in flooding the ship is ascertained as follows: On arrival at the breakwater, she was drawing 11 feet forward and 15 feet aft, or an average of 18 feet. She finally grounded fore and aft in 19 feet; and when that was done the sea-cocks were closed. In thus sinking and grounding in 19 feet of water, the steamer displaced an additional weight of water equal to a body of water 6 feet in depth, with a surface equal to the length and breadth of the ship, viz., 313 .feet by 39, that is to say, 73,242 cubic feet. Fresh water weighs 621-pound's to the cubic foot; se^-water, 64 pounds, or 31J cubic feet to the ton. This gives 2,344 tons additional water displaced in sinking the ship to 19 feet; and to accomplish this, evidently, precisely the same weight of water was necessary to be taken aboard. The quantity introduced by the libelants’ pump was, therefore, from one-third to one-quarter of the whole amount taken aboard after the steamer’s arrival at the ’ breakwater; and the time saved in extinguishing the fire by the libelants’ aid could not, therefore, exceed from two to three . hours.
Another consideration, however, prevents the libelants’ pump from being credited with the saving of time in extinguishing the fire in the full proportion of the amount-of water pumpefl. aboard by it. No water could be, poured directly into the compartment where the fire was. The only avenues to it were two small sluice-ways from the engine-room and the run beneath the flooring of the lower hold running back from the forward compartment. The libelants’ pump threw no water into the forward compartment; while the sea-cocks in the engine-room, which were aft of amid-ship, being of much larger capacity than the sluice-ways leading out of the’ engine-room, took in water much faster than it could run out through the slui'ce-ways into the middle compartment. All the water from the libelants’ pump, as I have said, ran aft, so that the steamer’s stern was aground in 19 feet of water by 2 o’clock, while her stem still drew but 11 feet. As the sea-cocks in the engine-room, however, took in the ‘ water considerably faster than it could run out into the compartment where the fire was, the only real effect of the additional water pumped in, by the libelants’ pump was, at first, to aid in sinking the stern, and later to increase somewhat the depth of water in the engine compartment, and thereby increase the pressure upon the water running through the sluice-ways.
Still another discount must be made from the time saved by the services of the libelants, in consequence of the interruption of the captain’s original plan to submerge the ship, by the tug’s undertaking to introduce the water directly into the compartment where the fire was. The libelants’ testimony is unequivocally to the effect that when the steam-tug was first engaged by the captain, the steamer was coming in and had not yet anchored. She had previously taken a pilot *919aboard, and the whole testimony leaves no doubt that, in first coming to anchor where he did, the captain hoped, through the libelants’ aid, to extinguish the fire by pumping water directly into the compartment where it was, and to avoid the need of submerging the hold. The libelants’ proposed aid was, I think, the reason of anchoring at first in water too deep for submerging the hold merely. The attempt proved ineffectual, in consequence, wholly, of the insufficiency of the li-belants’ pump and of its appliances; and from one to two hours were certainly lost in this abortive attempt. Had it not been for this undertaking by the libelants, there is no reason to suppose that the captain, instead of anchoring at first in deep water, would not at once have proceeded to the proper depth of water for submerging the hold, as he afterwards did proceed, in pursuance of his original plan. By this interruption not only was valuable time lost, but the assistance of the tug, in towing the steamer half a mile to her second place of anchorage, becomes, from this point of view, scarcely more than a just reparation to the steamer for the time lost in the attempt that those In charge of the tug ought to have known would be ineffectual, but ■which the captain of the steamer could not have known.
Salvage compensation is only allowed for benefits actually conferred; not for meritorious exertions alone. The India, 1 Wm. Rob. 408; The Bladcwall, 10 Wall. 1, 12. Ail persons, however, who do render beneficial aid are entitled to a salvage reward. The ship and cargo in this case were saved; but not mainly, as the above considerations compel me to conclude, through the libelants’ efforts. The fire was not- raging; it had not burst out anywhere. Subsequent examination showed that it arose in the second tier of bales forward of tbe engine-room bulk-liead, extending up through the bales to the under side of the deck, ami charred the deck to a considerable extent in that vicinity. On tlie whole, I do not think it probable that there would have boon any breaking out of the fire, even if the libelants’ aid had not been rendered; and, as it turned out, probably no great difference would have resulted from the absence of their services, since the other means employed by the ship would have extinguished the fire a little later. While these circumstances are sufficient to prevent any large salvage reward, they are not sufficient to reduce it to a more nominal sum, under the circumstances of this case as understood at the time. The ship, and cargo wore valuable; the steamer being worth $170,000, the cargo $180,000, and the freight and charges $8,800; in all, $315,300. Bo long as the fire was unextin-guished, there was danger, even after the stern had grounded at 2 o'clock. The master, though a man of great coolness and self-possession, was under great apprehension for the safety of the ship, even after she had grounded astern. It was his duty to employ from the first every available moans that could contribute anything towards hastening the extinguishment of the fire at the earliest possible moment. He called on the libelants for aid, and they rendered it promptly, and *920their steam-pump was of some service in the early extinguishment of the fire; although, under the circumstances, I must hold it to be of a minor character. And their additional services in aiding in the removal of a part of the cargó and baggage; in furnishing a diver to shut the sea-cocks when the hold was full; in lying by during the night, at the master’s request, to render any help that might become necessary; and in finally transferring the passengers back to the Rio Grande when she was prepared to start, are entitled to some consideration.
In the ease of The Connemara, 108 U. S. 352, S. C. 2 Sup. Ct. Rep. 754, where $14,198, or 6 per cent., was allowed for the salvage of a ship and cargo worth $236,637, the court say that had not the fire “been promptly discovered and extinguished, there was imminent danger that it would extend to the rest of the cotton, and, fanned by the stiff breeze, destroy or greatly damage the ship and the whole cargo;” and the fire in that case was extinguished wholly by the libel-ants’ services. The court intimate even there that “they would have been better satisfied with an award of a smaller proportion, though it was not so excessive as to violate any rule of law. ” ' In the case of The Suliote, also, (5 Fed. Rep. 99,) the fire was extinguished by the salvors, and not mainly through the ship herself.
On the whole, I think the sum of $3,500 will be a sufficient and liberal salvage reward in this case for the various incidental services of the libelants; sufficient for all the services actually rendered, and a reasonable encouragement for salvage undertakings and for the maintenance of proper means and appliances therefor, (The Tornado, 109 U. S. 110; S. C. 3 Sup. Ct. Rep. 78; The Egypt, 17 Fed. Rep. 369; Baker Salvage Co. v. Excelsior, 19 Fed. Rep. 436; The Plymouth Rock, 9 Fed. Rep. 422,) while not imposing upon the claimants, or on the vessel and cargo saved, a tax out of reasonable proportion to the benefits received.